     Case: 1:20-cv-02112 Document #: 24 Filed: 04/21/20 Page 1 of 1 PageID #:349

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.2
                                 Eastern Division

Libertarian Party of Illinois, et al.
                                        Plaintiff,
v.                                                     Case No.: 1:20−cv−02112
                                                       Honorable Charles R. Norgle Sr.
J.B. Pritzker, et al.
                                        Defendant.



                          NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, April 21, 2020:


        MINUTE entry before the Honorable Rebecca R. Pallmeyer: Telephone motion
hearing. For the reasons stated on the record, Plaintiffs' motions for preliminary injunction
and/or temporary restraining order [2] and [10] are granted in part and denied in part.
Parties shall submit a proposed order to this court's proposed order email address,
modified as directed by the court. Notice mailed by judge's staff (ntf, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
